Exhibit 10.1

Universal Insurance Holdings, Inc.

 

George De Heer

Universal Insurance Holdings, Inc.

1110 West Commercial Boulevard

Fort Lauderdale, Florida 33309

  August 5, 2013

Consulting Agreement

Dear George,

This letter agreement (this “Agreement”) sets forth our understanding concerning
your engagement by us to perform certain consulting services described herein
following the termination of your employment as Chief Financial Officer of
Universal Insurance Holdings, Inc. (the “Company”).

 

  1. Non-Renewal of Employment Agreement. Pursuant to Section 2 of that certain
Employment Agreement, dated as of September 30, 2010 (the “Employment
Agreement”), by and between you and the Company, you have notified the Company
that you do not wish to extend the Term (as defined in the Employment Agreement)
following September 30, 2013. Consequently, the Employment Agreement shall
expire in accordance with its terms effective at the close of business on
September 30, 2013 (the “Termination Date”). You hereby agree to resign from
each of your other officer positions with the Company and its subsidiaries
effective on the Termination Date.

 

  2. No Severance under Employment Agreement; Benefits.

 

  (a) No severance or other termination payments shall be payable to you under
the Employment Agreement or any other plan or arrangement of the Company in
connection with the non-renewal of the Employment Agreement and/or your
retention by the Company as a consultant. You agree that you are not resigning
as Chief Financial Officer of the Company for “Good Reason” as defined in the
Employment Agreement. Subject to paragraphs 2(b) and 2(c) of this Agreement,
following the Termination Date, you shall not be entitled to participate in any
plans, programs, arrangements, or distributions by the Company pertaining to or
in connection with any Social Security payments, tax withholding, pension,
bonus, insurance or similar benefits for its employees, and you shall not
receive any vacation pay, sick leave or other paid leave of absence.

 

  (b) Notwithstanding anything in paragraph 2(a) to the contrary, for a period
of one (1) year following the Termination Date, you shall be entitled to
reimbursement by the Company of any health, dental, life, which consists of
premiums applicable to two independent insurance policies; one of which has
death benefit of $1.0 million policy and the other is part of a group plan in
which the Company pays for the first $20K of coverage and you pay, through
payroll deduction, for additional coverage for you (an add’l $330K) and for
coverage on your domestic partner ($150K), disability and any tax-qualified or
non-tax qualified private long-term care insurance payments made pursuant to the
provisions of Section 4980B of the Internal Revenue Code of 1986, as amended
(COBRA), for you and your spouse or anyone that you are not married to but with
whom you agree to share common necessities of life and are responsible for each
other’s common welfare, regardless of the existence or non-existence of any
declaration or registration in connection therewith (“domestic partner”), within
30 days following the presentation of appropriate documentary support for such
expenses. This paragraph 2(b) shall survive any termination of this Agreement.

 

  (c) Notwithstanding anything in paragraph 2(a) to the contrary, following the
Termination Date, you shall be entitled to any salary, payments or benefits
accrued under the Employment Agreement prior to the Termination Date (including,
without limitation, payments related to accrued vacation, personal days and
floating holidays), as well as any post-employment benefits to which you are
otherwise entitled in connection with the termination of your employment with
the Company.



--------------------------------------------------------------------------------

  3. Consulting Services. From October 1, 2013 through July 1, 2014 (such
period, the “Consulting Term”), you shall perform the following duties at a
location of your choosing (the “Consulting Services”):

 

  (a) Respond to inquiries and provide suggestions and recommendations in the
transition of your duties to the Company’s successor Chief Financial Officer
(the “Successor CFO”) and provide general financial non-tax, consulting services
to the Successor CFO; and

 

  (b) Provide general advice with respect to the Company’s business and
operations and on matters where you have key institutional knowledge of the
relevant facts.

You will be free to exercise your discretion and independent judgment as to
method and means of performance of Services pursuant to this Agreement. In
performing the foregoing duties, your responsibilities will be limited to
responding to inquiries of Company executives (including the Successor CFO)
during normal business hours within a reasonably prompt period of time following
receipt. Subject to the foregoing, you agree to act in the best interests of the
Company in all respects during the Consulting Term. You also agree to comply
reasonably promptly and faithfully with all reasonable instructions, directions,
requests, rules and regulations of the Company in connection with your
performance of the Consulting Services.

For the avoidance of doubt, both you and the Company agree that you will not be
an employee of the Company during the Consulting Term. It is further agreed
that, following the Termination Date, you will not be subject to the window
periods and pre-clearance procedures set forth in the Company’s insider trading
policy and guidelines, and the Company will not advise you as to the existence
of any black-out periods thereunder.

 

  4. Fees. As consideration for providing the Consulting Services, you shall
receive an aggregate fee in the amount of Two Hundred Thousand Dollars
($200,000), due and payable in bi-weekly installments during the Consulting
Term.

 

  5. Signing Bonus. As consideration for entering into this Agreement, you shall
receive a signing bonus in the amount of Fifty-Thousand Two Hundred and Fifty
Dollars ($56,250) (the “Signing Bonus”), to be paid on the Company’s next
regular payment date following the date hereof. The Signing Bonus shall be
treated as employee compensation in all respects, and the Company shall deduct
therefrom any withholding taxes, social security taxes, federal or state income
taxes or disability deductions required under applicable law.

 

  6. Expense Reimbursement. During the Consulting Term, we shall reimburse you
for out-of-pocket expenses reasonably incurred by you in connection with your
performance of the Consulting Services (which shall include, without limitation,
a cell phone coverage plan), payable within 30 days of receipt by the Company of
an itemized receipt and, if necessary, proper substantiation of such expenses.

 

  7. Confidentiality, Noncompetition and Nonsolicitation.

 

  (a) You recognize and acknowledge that during the course of performing the
Consulting Services, you will continue to have access to certain confidential
information of the Company and that such information constitutes valuable,
special and unique property of the Company. Following the Termination Date, you
agree that you will not disclose information, including any trade secrets or
confidential information of the Company obtained during the course of your
employment with the Company or during the Consulting Term, except such
information required to be disclosed by applicable law or an order entered, or
subpoena issued, by a court of competent jurisdiction, or as may have become
part of the public domain through no fault of your own, which public domain
determination, unless disclosed publicly by the Company, shall only be made by
the Company in a written acknowledgment made at your request, before you may be
free to disclose any such claimed public domain information.

 

2



--------------------------------------------------------------------------------

  (b) During the Consulting Term, you will not, directly or indirectly, engage
in any residential homeowners insurance business in the U.S., either as an
employee, consultant, partner, shareholder, director, investor or in any other
capacity.

 

  (c) During the Consulting Term, you agree that you will not disturb, entice,
hire or in any other manner attempt to persuade any employee, consultant,
dealer, supplier or customer of the Company to discontinue its business
relationship with the Company.

 

  (d) Following the Termination Date, you agree that you will not make, or cause
or assist any other person to make, any statement or other communication to any
third party which impugns or attacks, or is otherwise critical of, the
reputation, business or character of the Company or any of its directors,
officers or employees, except as may be required in the performance of the
Consulting Services or as required by law as part of any judicial or
administrative process. The Company agrees that, following the Termination Date,
it will not make, or cause or assist any of its directors or executive officers
or any other person to make, any statement or other communication to any third
party which impugns or attacks, or is otherwise critical of, your reputation or
character and that the Company shall instruct and otherwise cause its directors,
executive officers or any officer of the Company authorized to speak on behalf
of the Company with respect to you or matters involving you to honor the
non-disparagement obligations described herein. The Company further agrees
promptly upon your request to acknowledge your favorable job performance during
your period of employment with the Company pursuant to the Employment Agreement
and to likewise provide a favorable letter of recommendation for you to use with
prospective employers and others in the future.

 

  (e) You and the Company acknowledge that it would be very difficult or
impossible to measure the damages resulting from a breach of this section 7, and
that any such breach would cause immediate and irreparable harm. Therefore, in
consequence of the foregoing, you hereby agree that any breach or threatened
breach by you of any provision of this paragraph 7 shall entitle the Company, in
addition to any other legal remedies available to it, to obtain from any court
of competent jurisdiction a temporary and permanent injunction in order to
enjoin such breach or threatened breach, without the necessity on the part of
the Company in any application for such injunctive relief to show immediate and
irreparable harm, which would be a requirement of such an application absent
this covenant waiving those requirements.

 

  (f) Company acknowledges that notwithstanding any of the requirements
contained in section 7 of this Agreement, all monetary obligations required of
Company in sections 2(b), 2(c), 3, 4 and 5 shall be independent obligations of
Company and may not be reduced or excused due to any alleged breach of this
section without first giving you written notice of a breach and not less than
ten (10) days within which to cure.

 

  8. Return of Property. On or prior to the expiration of the Consulting Term,
you agree to surrender to the Company all confidential and proprietary
information and all other property of the Company in your possession and made
available to you in connection with your prior employment by the Company or
during the Consulting Term. You may not retain copies in any form of any such
information or materials without the prior written consent of the Company.

 

  9. Responsibility for Payment of Taxes. Except as set forth in paragraph 5,
you shall be responsible for payment of any and all applicable state, federal
and local taxes which you may owe with respect to any payments to be made
pursuant to this Agreement. Except as set forth in paragraph 5, the Company will
not deduct from its payments to you any withholding taxes, social security
taxes, federal or state income taxes or disability deductions, and will not make
any employer contributions on your behalf. You agree to indemnify and hold the
Company harmless from liability for any taxes or employer contributions demanded
or claimed by any state, federal or local government agency in connection with
payment for Consulting Services rendered by you pursuant to this Agreement
unless such liability arises due to the actions of the Company and not you.

 

3



--------------------------------------------------------------------------------

  10. Termination. This Agreement may not be terminated except upon the written
consent of both you and the Company; provided that the Company may terminate
this Agreement for cause at any time without your consent. Except for Company’s
rights to injunctive relief as provided in section 7 above, Company’s sole and
exclusive remedy for any purported termination or right to declare a termination
for cause shall be a termination and Company shall have no right to any claim
for money damages of any kind against you due to any dispute over your
performance under the provisions of this Agreement.

 

  11. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter covered herein. All prior
understandings and agreements between the parties with respect to such subject
matter, whether oral or written, are hereby superseded and nullified.

 

  12. Governing Law. This Agreement and the implementation of it shall be
subject to and governed by the laws of the State of Florida applicable to
contracts executed and performed entirely in such State, and any legal
proceedings relating to the interpretation or enforcement of any of the
provisions of this Agreement shall only be brought in the Circuit Court of the
State of Florida, in and for the County of Broward.

 

  13. Assignment; Successors. This Agreement is personal in its nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided that,
in the event of the merger, consolidation, transfer, or sale of all
substantially all of the assets of the Company with or to any other individual
or entity, this Agreement shall, subject to the provisions hereof, be binding
upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.

 

  14. Severability. The failure of any provision of this Agreement shall in no
manner affect the right to enforce the remainder of this Agreement, and the
waiver by either the Company or you of any breach of any provision of this
Agreement shall not be construed to be a waiver by the Company or you of any
succeeding breach of such provision or a waiver by such party of any breach of
any other provision of this Agreement.

Please indicate your agreement with the terms above by signing the attached copy
of this letter and returning it to the Company, attention of the undersigned.

 

UNIVERSAL INSURANCE HOLDINGS, INC. By:   /s/ Sean Downes Title:   Sean Downes

 

 

ACCEPTED AND AGREED: /s/ George De Heer George De Heer

 

 

 

 

4